Exhibit 10.36

POLICY ON RECOUPMENT OF EXECUTIVE

INCENTIVE COMPENSATION

The Board of Directors shall require reimbursement of any performance-based cash
incentive bonus or equity award paid to a corporate executive officer based upon
a performance period beginning on or after January 1, 2010 where: (a) the
payment or award was predicated upon the achievement of certain financial
results that were subsequently the subject of a restatement of Company financial
statements filed with the Securities and Exchange Commission; (b) the Board, or
such committee it designates, determines in its sole discretion that the
executive engaged in misconduct that caused or substantially caused the need for
the restatement; and (c) a lower payment would have been made to the executive
based upon the restated financial results. In such instance, the Board or
committee will direct the Company to recover from the individual executive the
amount by which the individual executive’s performance-based compensation for
the relevant period exceeded the amount, if any, that would have been paid based
on the restated financial results. Such actions shall include requiring the
executive officer to reimburse any cash incentive compensation and/or surrender
for cancellation restricted stock, deferred stock and stock option awards (or
their underlying shares, if exercised) previously granted to such officer. The
Board or such committee shall take, in its sole discretion, such further action
as it deems necessary or appropriate to remedy the misconduct and prevent its
recurrence.

This policy will not apply to any cash bonus awards or performance-based equity
awards after the second anniversary of the date on which such cash compensation
was paid and on which such equity compensation was granted.

Effective Date: January 1, 2010